Citation Nr: 0312553	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of the 
spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1973 to 
April 1986.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), and the Board remanded the 
claim in January 2001 for additional development.  


FINDING OF FACT

A disorder of the spine was not present during the 
appellant's military service, nor is any current disorder of 
the spine shown to be otherwise related to service, and 
arthritis was not exhibited during the first year after 
service.   


CONCLUSION OF LAW

A disorder of the spine was not incurred in or aggravated by 
wartime service, arthritis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the January 1998 
rating decision, the August 1998 statement of the case, and 
the February 2003 supplemental statement of the case of the 
evidence necessary to substantiate his claim for service 
connection for a disorder of the spine, and of the applicable 
laws and regulations.  The November 2001 Board remand told 
the veteran of the evidence VA would attempt to obtain and 
that he was required to report for any examination that was 
scheduled.  In November 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  In an April 2003 letter, 
the RO indicated to the appellant what evidence was necessary 
to establish entitlement to the benefit he sought, what 
information or evidence VA would obtain, and what evidence or 
information he needed to furnish.  Additionally, along with a 
copy of the January 1998 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  He presented testimony regarding his claim at a 
November 2000 Video Conference hearing.  Further, in keeping 
with its duty to assist, VA scheduled the appellant for a VA 
examination in December 2002 to determine the nature and 
etiology of any spinal disability; however, he failed to 
report for the examination.  VA received no response to a 
September 1997 request for medical records from the Festival 
Centre Chiropractic Clinic.  Requests by VA in August 2002 to 
Kessler Air Force Base, Maxwell Air Force Base, and the 314th 
Medical Group in Little Rock, Arkansas, for medical records 
pertaining to the appellant generated replies that stated 
there were no medical records pertaining to the appellant at 
those facilities.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that his back problems began in 
service.  He testified at his November 2000 Video Conference 
hearing that because he was found to have degenerative disc 
disease in his lumbar spine in the early 1990's.  He claimed 
that the disease had to have begun in service because it took 
several years for degenerative disc disease to reach the 
degree of disability that was shown in his spine in 1992.  

Service medical records show no complaint or treatment 
relating to the spine.  He was treated for flank pain in 
February 1977 that was diagnosed as recurrent flank myalgia, 
and in January 1985 he was found to have flank pain related 
to renal stones.  Evaluation of the spine at February 1984 
(periodic) and January 1986 (separation) examinations 
revealed normal findings, and the report of medical history 
at each examination indicated that the appellant did not have 
any history of recurrent back pain.  

A January 1993 medical record from the Mobile Bone and Joint 
Center showed that the appellant reported a long history of 
intermittent low back pain.  An X-ray of the lumbosacral 
spine revealed narrowing at L5-S1, and the examiner stated 
that there was some degenerative disc disease.  

Social Security Administration records pertaining to the 
appellant's unsuccessful May 2001 claim for unemployability 
benefits were obtained.  Included in the evidence were VA 
outpatient records, dated from July 1998 to December 2000, 
that showed cervical spondylolysis with neural encroachment 
at the right C5-C6 level and rather advanced degenerative 
disc disease at L5-S1 on October 1999 X-rays of the cervical 
and lumbar spine.  There was a report of a February 2000 
examination performed for the Social Security Administration 
by T. G. Nyugen, M.D.  That examination report indicated that 
the appellant gave a history of degenerative disc disease 
having been discovered in the bottom disc of his back eight 
years before and having been discovered in his neck about 
five years before.  After considering symptoms described by 
the appellant and the clinical findings from the examination, 
the physician diagnosed degenerative disc disease of the 
lumbar spine and osteoarthritis of the cervical spine.  

At the November 2002 Video Conference hearing, the appellant 
testified that he had not received any back treatment 
following service until 1992, when he was seen for complaints 
of back pain and an inability to walk after injuring his back 
in a lifting episode.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The evidence in this case does not demonstrate the presence 
of any spinal disorder until 1993, which was several years 
after the appellant's discharge from service.  While he is 
currently shown to have osteoarthritis in his cervical spine 
and degenerative disc disease in his lumbar spine, there has 
been no competent medical evidence presented that indicates 
or suggests any etiological relationship between either of 
those disorders and his military service.  Therefore, in the 
absence of any complaint or manifestation of a disorder in 
the spine in service or within the first year after service, 
and of any competent medical evidence linking the cervical 
spine osteoarthritis or the lumbar spine degenerative disc 
disease to the appellant's military service, the Board finds 
that a clear preponderance of the evidence indicates that 
none of the appellant's current spinal disorders owes its 
etiology to service.  Because the Board finds that the 
preponderance of the evidence establishes that the appellant 
does not have a disorder of the spine that is related to his 
military service, service connection for a disorder of the 
spine is not warranted, and the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a disorder of 
the spine that began during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a disorder of the 
spine that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for a disorder of the spine is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

